



































CREDIT AGREEMENT




BY AND BETWEEN




PEPCO HOLDINGS, INC.




and




THE BANK OF NOVA SCOTIA








Dated as of October 27, 2010


 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
     
ARTICLE I DEFINITIONS
1
1.1 
Definitions                                                                                                                 
1
1.2 
Interpretation                                                                                                                 
11
1.3 
Accounting                                                                                                                 
11
ARTICLE II THE LOANS
12
2.1 
Commitments                                                                                                                 
12
2.2 
Required Payments;
Termination                                                                                                                 
12
2.3 
Types of
Advances                                                                                                                 
12
2.4 
Commitment Fee; Reductions in
Commitment                                                                                                                 
12
2.5 
Minimum Amount of Each
Advance                                                                                                                 
12
2.6 
Prepayments                                                                                                                 
12
2.7 
Method of Selecting Types and Interest Periods for New
Advances                                                                                                                 
12
2.8 
Conversion and Continuation of Outstanding
Advances                                                                                                                 
13
2.9 
Changes in Interest Rate,
etc.                                                                                                                 
13
2.10
Rates Applicable After
Default                                                                                                                 
14
2.11
Method of
Payment                                                                                                                 
14
2.12
Evidence of
Indebtedness.                                                                                                                 
14
2.13
Telephonic
Notices                                                                                                                 
14
2.14
Interest Payment Dates; Interest and Fee
Basis                                                                                                                 
14
ARTICLE III YIELD PROTECTION; TAXES
15
3.1 
Yield
Protection                                                                                                                 
15
3.2 
Changes in Capital Adequacy
Regulations                                                                                                                 
15
3.3 
Availability of Types of
Advances                                                                                                                 
16
3.4 
Funding
Indemnification                                                                                                                 
16
3.5 
Taxes                                                                                                                 
16
3.6 
Mitigation of Circumstances; Lender Statements; Survival of Indemnity
17
ARTICLE IV CONDITIONS PRECEDENT
18
4.1 
Conditions Precedent to
Effectiveness                                                                                                                 
18
4.2 
Each Credit
Extension                                                                                                                 
19
ARTICLE V REPRESENTATIONS AND WARRANTIES
19
5.1
Existence and
Standing                                                                                                                 
19
5.2 
Authorization and
Validity                                                                                                                 
19
5.3 
No Conflict; Government
Consent                                                                                                                 
19
5.4 
Financial
Statements                                                                                                                 
20
5.5 
No Material Adverse
Change                                                                                                                 
20
5.6 
Taxes                                                                                                                 
20
5.7 
Litigation and Contingent
Obligations                                                                                                                 
20
5.8 
Significant
Subsidiaries                                                                                                                 
20
5.9 
ERISA                                                                                                                 
20
5.10
Accuracy of
Information                                                                                                                 
21
5.11
Regulation
U                                                                                                                 
21
5.12
Material
Agreements                                                                                                                 
21
5.13
Compliance With
Laws                                                                                                                 
21
5.14
Plan Assets; Prohibited
Transactions                                                                                                                 
21
5.15
Environmental
Matters                                                                                                                 
21
5.16
Investment Company
Act                                                                                                                 
21
5.17
Insurance                                                                                                                 
21
5.18
No
Default                                                                                                                 
21
5.19
Ownership of
Properties                                                                                                                 
22

 
 
 

--------------------------------------------------------------------------------

 
 
5.20
OFAC                                                                                                                 
22
ARTICLE VI COVENANTS
22
6.1 
Financial
Reporting                                                                                                                 
22
6.2 
Use of
Proceeds                                                                                                                 
23
6.3 
Notice of
Default                                                                                                                 
23
6.4 
Conduct of
Business                                                                                                                 
24
6.5 
Taxes                                                                                                                 
24
6.6 
Insurance                                                                                                                 
24
6.7 
Compliance with
Laws                                                                                                                 
24
6.8 
Maintenance of
Properties                                                                                                                 
24
6.9 
Inspection                                                                                                                 
24
6.10
Merger                                                                                                                 
24
6.11
Sales of
Assets                                                                                                                 
25
6.12
Liens                                                                                                                 
25
6.13
Leverage
Ratio                                                                                                                 
27
ARTICLE VII DEFAULTS
27
7.1 
Representation or
Warranty                                                                                                                 
27
7.2 
Nonpayment                                                                                                                 
28
7.3 
Certain Covenant
Breaches                                                                                                                 
28
7.4 
Other
Breaches                                                                                                                 
28
7.5 
Cross
Default                                                                                                                 
28
7.6 
Voluntary Bankruptcy,
etc.                                                                                                                 
28
7.7 
Involuntary Bankruptcy,
etc.                                                                                                                 
28
7.8 
Seizure of Property,
etc.                                                                                                                 
28
7.9 
Judgments                                                                                                                 
29
7.10
ERISA                                                                                                                 
29
7.11
Unenforceability of Loan
Documents                                                                                                                 
29
7.12
Change in
Control                                                                                                                 
29
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
29
8.1 
Acceleration                                                                                                                 
29
8.2 
Amendments                                                                                                                 
30
8.3 
Preservation of
Rights                                                                                                                 
30
ARTICLE IX GENERAL PROVISIONS
30
9.1 
Survival of
Representations                                                                                                                 
30
9.2 
Governmental
Regulation                                                                                                                 
30
9.3 
Headings                                                                                                                 
30
9.4 
Entire
Agreement                                                                                                                 
30
9.5 
Benefits of this
Agreement                                                                                                                 
30
9.6 
Expenses;
Indemnification                                                                                                                 
30
9.7 
Severability of
Provisions                                                                                                                 
31
9.8 
Nonliability of
Lender                                                                                                                 
31
9.9 
Limited
Disclosure                                                                                                                 
31
9.10
Nonreliance                                                                                                                 
32
9.11
USA PATRIOT ACT
NOTIFICATION                                                                                                                 
32
9.12
Interest Rate
Limitation                                                                                                                 
32
ARTICLE X SETOFF; RATABLE PAYMENTS
32
10.1
Setoff                                                                                                                 
32
10.2
Payments Set
Aside                                                                                                                 
33
ARTICLE XI BENEFIT OF AGREEMENT; PARTICIPATIONS
33
11.1
Successors                                                                                                                 
33
11.2
Participations                                                                                                                 
33


 
ii

--------------------------------------------------------------------------------

 




11.3
Dissemination of
Information                                                                                                                 
34
11.4
Tax
Treatment                                                                                                                 
34
ARTICLE XII NOTICES
34
12.1
Notices                                                                                                                 
34
ARTICLE XIII COUNTERPARTS
35
ARTICLE XIV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
35
14.1
CHOICE OF LAW
35
14.2
CONSENT TO JURISDICTION
35
14.3
WAIVER OF JURY TRIAL; SERVICE OF PROCESS
36





 
iii 

--------------------------------------------------------------------------------

 




EXHIBITS
   
EXHIBIT A
COMPLIANCE CERTIFICATE
EXHIBIT B
NOTE
   
SCHEDULES
   
SCHEDULE 1
SIGNIFICANT SUBSIDIARIES
SCHEDULE 2
LIENS









 
iv 

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT


This CREDIT AGREEMENT, dated as of October 27, 2010, is by and between Pepco
Holdings, Inc. (the “Borrower”) and The Bank of Nova Scotia (“Lender”).


RECITALS


WHEREAS, the Borrower has requested and the Lender has agreed to make available
to the Borrower, on an unsecured basis, a revolving credit facility in the
initial principal amount of $125,000,000, upon the terms and conditions set
forth herein, for the purpose of supporting commercial paper obligations and
other general corporate purposes of the Borrower.


NOW THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


ARTICLE I
DEFINITIONS.


1.1           Definitions.  As used in this Agreement:


“ACE” means Atlantic City Electric Company.


“Advance” means a borrowing hereunder (i) made by the Lender on the same
Borrowing Date or (ii) converted or continued by the Lender on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.  For purposes of
Section 5.20, no person shall be an “Affiliate” of the Borrower solely by reason
of owning less than a majority of any class of voting securities of the
Borrower.


“Agreement” means this Credit Agreement as amended, restated, supplemented or
otherwise modified from time to time.


“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied, with respect to the Borrower, in a
manner consistent with that used in preparing the Borrower’s financial
statements referred to in Section 5.4.


“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
(a) the highest of (i) the Prime Rate for such day, (ii) the sum of the Federal
Funds Effective Rate for such day plus 0.5% and (iii) the Eurodollar Rate (as
defined in clause (b) of the definition thereof) plus 1.0% plus (b) the
Applicable Margin.


“Applicable Governmental Authorities” means, with respect to the Borrower, the
SEC or any other federal or state governmental authority that has the power to
regulate the amount, terms or conditions of short-term debt of the Borrower.




 
 

--------------------------------------------------------------------------------

 


“Applicable Margin” means, (a) with respect to Eurodollar Advances, 2.00% and
(b) with respect to Floating Rate Advances, 1.00%.


“Authorized Officer” means any of the President, any Senior Vice President, any
Vice President, the Chief Financial Officer, the Treasurer or any Assistant
Treasurer of the Borrower, acting singly.  Any document delivered hereunder that
is signed by an Authorized Officer shall be conclusively presumed to have been
authorized by all necessary corporate and/or other action on the part of the
Borrower and such Authorized Officer shall be conclusively presumed to have
acted on behalf of the Borrower.


“Borrower” is defined in the preamble.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.7.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York, New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in New York, New York for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“Change in Control” means an event or series of events by which (a) any Person,
or two or more Persons acting in concert, acquire beneficial ownership (within
the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934)
of 30% or more (by number of votes) of the outstanding shares of Voting Stock of
the Borrower; or (b) individuals who on the Closing Date were directors of the
Borrower (the “Approved Directors”) shall cease for any reason to constitute a
majority of the board of directors of the Borrower; provided that any individual
becoming a member of such board of directors subsequent to such date whose
election or nomination for election by the Borrower’s shareholders was approved
by a majority of the Approved Directors shall be deemed to be an Approved
Director, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened solicitation
of proxies or consents for the election or removal of one or more directors by
any Person, or two or more Persons acting in concert, other than a solicitation
for the election of one or more directors by or on behalf of the board of
directors.


“Change” is defined in Section 3.2.


“Closing Date” means the date hereof.


“Code” means the Internal Revenue Code of 1986.




 
2

--------------------------------------------------------------------------------

 


“Commitment” means the obligation of the Lender to make Loans in an aggregate
amount not exceeding $125,000,000, as such amount may be modified from time to
time pursuant to the terms hereof.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take or pay
contract, application for a letter of credit or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
such partnership; provided that Contingent Obligations shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation of such other Person or,
if such amount is not stated or is indeterminable, the maximum reasonably
anticipated liability of such Person in respect thereof.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.8.


“Credit Extension” means the making of an Advance.


“Default” means an event described in Article VII.


“DPL” means Delmarva Power & Light Company.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate”.


“Eurodollar Base Rate” means:



 
         (a)        for any interest rate calculation with respect to a
Eurodollar Advance for the relevant Interest Period, the applicable British
Bankers’ Association Interest Settlement Rate for deposits in U.S. dollars
appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, and having a maturity equal
to such Interest Period, provided that (i) if Reuters Screen FRBD is not
available to the Lender for any reason, the applicable Eurodollar Base Rate for
the relevant Interest Period shall instead be the





 
3

--------------------------------------------------------------------------------

 





 
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, and having a maturity equal to such Interest Period,
and (ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Lender, the applicable Eurodollar Base Rate for the relevant
Interest Period shall instead be the rate determined by the Lender to be the
rate at which the Lender or one of its Affiliate banks offers to place deposits
in U.S. dollars with first-class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of the Lender’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period; and
     
         (b)        for any interest rate calculation with respect to a Floating
Rate Advance, the rate per annum equal to the British Bankers’ Association
Interest Settlement Rate for deposits in U.S. dollars appearing on Reuters
Screen FRBD as of 11:00 a.m. (London time) two Business Days prior to the date
of determination, and having a term equal to one month commencing that day,
provided that (i) if Reuters Screen FRBD is not available to the Lender for any
reason, the applicable Eurodollar Base Rate shall instead be the applicable
British Bankers’ Association Interest Settlement Rate for deposits in U.S.
dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the date of
determination, and having a term equal to one month commencing that day, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Lender, the applicable Eurodollar Base Rate shall instead be
the rate determined by the Lender to be the rate at which the Lender or one of
its Affiliate banks offers to place deposits in U.S. dollars with first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the date of determination, in the approximate amount
of the Lender’s relevant Floating Rate Loan and having a term equal to one month
commencing on that day.



“Eurodollar Loan” means a Loan that, except as otherwise provided in Section
2.10, bears interest at a rate based on clause (a) of the definition of
“Eurodollar Rate”.


“Eurodollar Rate” means (a) with respect to a Eurodollar Advance for the
relevant Interest Period, the sum of (i) the quotient of (x) the Eurodollar Base
Rate applicable to such Interest Period, divided by (y) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(ii) the Applicable Margin and (b) for any day with respect to any Floating Rate
Advance bearing interest at a rate based on the Eurodollar Rate, the quotient
obtained by dividing (x) the Eurodollar Base Rate for such Floating Rate Advance
for such day by (y) one minus the Reserve Requirement (expressed as a decimal)
for such Floating Rate Advance for such day.


“Excluded Taxes” means, in the case of the Lender, taxes imposed on its overall
net income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which the Lender is incorporated or organized or (ii) the jurisdiction
in which the Lender’s principal executive office is located.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. on such
day on such transactions received by the Lender from three Federal funds brokers
of recognized standing selected by the Lender in its sole discretion.


“FERC” means the Federal Energy Regulatory Commission.




 
4

--------------------------------------------------------------------------------

 


“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Alternate Base Rate.


“Floating Rate Loan” means a Loan which, except as otherwise provided in Section
2.10, bears interest at the Alternate Base Rate.


“FRB” means the Board of Governors of the Federal Reserve System and any
successor thereto.


“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interest of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and (iii)
substantially all the assets of which consist of (A) subordinated debt of the
Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.


“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes, bonds,
debentures, acceptances or similar instruments, (v) obligations of such Person
to purchase accounts, securities or other Property arising out of or in
connection with the sale of the same or substantially similar accounts,
securities or Property, (vi) Capitalized Lease Obligations, (vii) net
liabilities under interest rate swap, exchange or cap agreements, obligations or
other liabilities with respect to accounts or notes, (viii) obligations under
any Synthetic Lease which, if such Synthetic Lease were accounted for as a
Capitalized Lease, would appear on a balance sheet of such Person, (ix) unpaid
reimbursement obligations in respect of letters of credit issued for the account
of such Person and (x) Contingent Obligations in respect of Indebtedness of the
types described above.


“Intangible Transition Property” means assets described as “bondable transition
property” in the New Jersey Transition Bond Statute.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
for an Advance pursuant to this Agreement; provided, that with respect to any
period during the period commencing September 1, 2011 and ending on the Maturity
Date, the Borrower may select a period of one or two weeks, if available,
commencing on a Business Day selected by the Borrower for an Advance pursuant to
this Agreement.  Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter, provided that
if there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month.  If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day, provided that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.  The Borrower may not
select an Interest Period which ends after the scheduled Maturity Date.




 
5

--------------------------------------------------------------------------------

 


“Lender” has the meaning set forth in the preamble.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but excluding the interest
of a lessor under any operating lease).


“Loans” means any revolving loan made by the Lender pursuant to Article II (or
any conversion or continuation thereof).


“Loan Documents” means this Agreement and the Note.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform its
obligations under the Loan Documents or (iii) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Lender against the
Borrower thereunder; provided that in no event shall any Permitted PEPCO Asset
Sale, Permitted ACE Asset Sale, Permitted PHI Asset Sale, or Permitted DPL Asset
Sale, individually or in the aggregate, be deemed to cause or result in a
Material Adverse Effect.


“Material Indebtedness” is defined in Section 7.5.


“Maturity Date” means the earliest to occur of (a) October 26, 2011, (b) such
date on which the Commitment is reduced to zero pursuant to Section 2.4(b) and
(c) such date on which the obligation of the Lender to make Credit Extensions to
the Borrower is terminated or the Obligations of the Borrower become due and
payable pursuant to Section 8.1.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any other member of
the Controlled Group is a party to which more than one employer is obligated to
make contributions.


“Net Worth” means, at any time, the sum, without duplication, at such time of
(a) Borrower’s stockholders’ equity plus (b) all Preferred Stock of the Borrower
(excluding any Preferred Stock which is mandatorily redeemable on or prior to
the scheduled Maturity Date).


“New Jersey Transition Bond Statute” means the New Jersey Electric Discount and
Energy Corporation Act as in effect on the date hereof.


“Nonrecourse Indebtedness” means, with respect to the Borrower, Indebtedness of
the Borrower or any Subsidiary of the Borrower (excluding Nonrecourse Transition
Bond Debt) secured by a Lien on the Property of the Borrower or such Subsidiary,
as the case may be, the sole recourse for the payment of which is such Property
and where neither the Borrower nor any of its Subsidiaries is liable for any
deficiency after the application of the proceeds of such Property.


“Nonrecourse Transition Bond Debt” means obligations evidenced by Transition
Bonds rated investment grade or better by S&P or Moody’s, representing a
securitization of Intangible Transition Property as to which obligations
Borrower or any Subsidiary of the Borrower (other than a Special Purpose
Subsidiary) has no direct or indirect liability (whether as primary obligor,
guarantor, surety,


 
6

--------------------------------------------------------------------------------

 


provider of collateral security, through a put option, asset repurchase
agreement, capital maintenance agreement or debt subordination agreement, or
through any other right or arrangement of any nature providing direct or
indirect assurance of payment or performance of any such obligation in whole or
in part), except for liability to repurchase Intangible Transition Property
conveyed to the securitization vehicle, on terms and conditions customary in
receivables securitizations, in the event such Intangible Transition Property
violates representations and warranties of scope customary in receivables
securitizations.


“Non-U.S. Lender” is defined in Section 3.5(d).


“Note” means any promissory note substantially in the form of Exhibit B issued
at the request of the Lender pursuant to Section 2.12.


“Obligations” means all unpaid principal of the Loans, all accrued and unpaid
interest on such Loans, all accrued and unpaid fees payable by the Borrower and
all expenses, reimbursements, indemnities and other obligations payable by the
Borrower to the Lender or any other Indemnified Party arising under any Loan
Document.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Taxes” is defined in Section 3.5(b).


“Outstanding Credit Extensions” means the sum of the aggregate principal amount
of all outstanding Loans to the Borrower.


“Participants” is defined in Section 11.2(a).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“PCI” means Potomac Capital Investment Corporation.


“PEPCO” means Potomac Electric Power Company.


“Permitted ACE Asset Sale” means the sale of the capital stock or assets of any
Subsidiary of ACE other than a Significant Subsidiary of ACE, provided that the
fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.


“Permitted ACE Liens” means the Lien of the Mortgage and Deed of Trust dated
January 15, 1937 between ACE and The Bank of New York Mellon.


“Permitted DPL Asset Sale” means the sale of the capital stock or assets of any
Subsidiary of DPL other than a Significant Subsidiary of DPL, provided that the
fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.


“Permitted DPL Liens” means the Lien of the Mortgage and Deed of Trust dated
October 1, 1943 between DPL and The Bank of New York Mellon (as successor in
interest to The Chase Manhattan Bank), as trustee.




 
7

--------------------------------------------------------------------------------

 


“Permitted PEPCO Asset Sale” means the sale of the capital stock or assets of
any Subsidiary of PEPCO other than a Significant Subsidiary of PEPCO, provided
that the fair market value of all such sales shall not exceed $10,000,000 in the
aggregate during the term of this Agreement.


“Permitted PEPCO Liens” means (a) the Lien of the Mortgage and Deed of Trust
dated July 1, 1936 from PEPCO to The Bank of New York Mellon; and (b) the Lien
created by the $152,000,000 sale/leaseback on November 30, 1994 of PEPCO’s
control center.


“Permitted PHI Asset Sale” means the sale of (a) the centralized steam and
chilled water production facility located on an approximately three-quarter acre
site on the northeastern corner of the intersection of Atlantic and Ohio Avenues
in Atlantic City, New Jersey and related distribution facilities; (b) ownership
interests in cross-border leveraged leases and related assets owned by PCI and
its Subsidiaries in an aggregate amount not exceeding a book value of
$200,000,000; (c) the retail energy supply business of Pepco Energy Services,
Inc.; and (d) all of the assets of the former PHI Conectiv Energy segment.


“Permitted PHI Liens” means (a) Liens on assets of Conectiv Energy Supply, Inc.
or any other Subsidiary of the Borrower (other than ACE, DPL or PEPCO or any
Subsidiary thereof) which is engaged primarily in the energy trading business (a
“Trading Subsidiary”) to secure obligations arising under energy trading
agreements entered into in the ordinary course of business consistent with the
past practice of DPL prior to September of 1999 and Liens on cash collateral to
secure guaranties by Borrower of the obligations of any Trading Subsidiary under
such energy trading agreements, provided that the aggregate amount of all such
cash collateral granted by Borrower shall not at any time exceed $100,000,000;
(b) Liens on the interests of (i) Pepco Energy Services, Inc., or any other
Subsidiary of the Borrower (other than ACE, DPL or PEPCO or any Subsidiary
thereof) which may hereafter own the stock of CTS (the “CTS Parent”), in the
capital stock of Conectiv Thermal Systems, Inc. (“CTS”), (ii) CTS in Atlantic
Jersey Thermal Systems, Inc. (“AJTS”), Thermal Energy Limited Partnership I
(“TELP I”) and ATS Operating Services, Inc. and (iii) AJTS in TELP I, in each
case securing Indebtedness of CTS for which neither the Borrower nor any of its
Subsidiaries (other than CTS and its Subsidiaries and, solely with respect to
the pledge of its interest in the capital stock of CTS, the CTS Parent) has any
liability (contingent or otherwise); (c) Liens granted by a bankruptcy remote
Subsidiary (the “SPV”) of the Borrower to facilitate a structured financing in
an amount not exceeding $200,000,000; (d) Liens on the stock or assets of one or
more Subsidiaries of Borrower, other than ACE, DPL or PEPCO, in favor of the
SPV; and (e) Liens on the assets of Delaware Operating Services Company, LLC,
ACE REIT, LLC, Conectiv Pennsylvania Generation, LLC, or Conectiv Energy Supply,
Inc. or its Subsidiaries, provided that the aggregate principal amount of the
Indebtedness secured by the Liens contemplated by this clause (e) shall not
exceed $400,000,000.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 430 of the Code
as to which the Borrower or any other member of the Controlled Group may have
any liability.


“Preferred Stock” means, with respect to any Person, equity interests issued by
such Person that are entitled to a preference or priority over any other equity
interests issued by such Person upon any distribution of such Person’s property
and assets, whether by dividend or upon liquidation.




 
8

--------------------------------------------------------------------------------

 


“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced by the Lender, from time to time, changing when and as such prime rate
changes.  The Prime Rate is an index or base rate and shall not necessarily be
the lowest or best rate charged to its customers or other banks.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.


“Public Reports” means the Borrower’s (i) annual report on Form 10-K for the
year ended December 31, 2009, (ii) quarterly report on Form 10-Q for the
quarters ending March 31, 2010 and June 30, 2010, (iii) current reports filed on
Form 8-K on July 1, 2010, July 6, 2010, July 8, 2010, July 20, 2010, September
17, 2010, September 30, 2010, October 5, 2010 and October 13, 2010 and (iv)
current report filed on Form 8-K/A on September 20, 2010.


“Reportable Event” means a reportable event, as defined in Section 4043 of
ERISA, with respect to a Plan, excluding, however, such events as to which the
PBGC has by regulation waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event, provided that a
failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D of the FRB on Eurocurrency
liabilities.


“Risk Based Capital Guidelines” is defined in Section 3.2.


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.


“SEC” means the Securities and Exchange Commission.


“Securitization Transaction” means any sale, assignment or other transfer by the
Borrower or a Subsidiary thereof of accounts receivable or other payment
obligations owing to the Borrower or such Subsidiary or any interest in any of
the foregoing, together in each case with any collections and other proceeds
thereof, any collection or deposit accounts related thereto, and any collateral,
guaranties or other property or claims in favor of the Borrower or such
Subsidiary supporting or securing payment by the obligor thereon of, or
otherwise related to, any such receivables.


“Significant Subsidiary” means, with respect to the Borrower, a “significant
subsidiary” (as defined in Regulation S-X of the SEC as in effect on the date of
this Agreement) of the Borrower; provided that each of PEPCO, DPL and ACE shall
at all times be a Significant Subsidiary of the Borrower.


“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of Borrower or any member of the Controlled
Group.


“Special Purpose Subsidiary” means a direct or indirect wholly owned corporate
Subsidiary of ACE, substantially all of the assets of which are Intangible
Transition Property and proceeds thereof, formed solely for the purpose of
holding such assets and issuing Transition Bonds and, which complies


 
9

--------------------------------------------------------------------------------

 


with the requirements customarily imposed on bankruptcy-remote corporations in
receivables securitizations.


“SPV” is defined in the definition of Permitted PHI Liens.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, business trust,
joint venture or similar business organization more than 50% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.


“Substantial Portion” means, at any time with respect to the Property of any
Person, Property which represents more than 10% of the consolidated assets of
such Person and its Subsidiaries as shown in the consolidated financial
statements of such Person and its Subsidiaries as of the last day of the
preceding fiscal year of such Person.


“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease or (b) any other agreement pursuant to which a Person obtains
the use or possession of property and which creates obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing which arise from or relate to any payment made hereunder or under
any Note, but excluding Excluded Taxes and Other Taxes.


“Total Capitalization” means, at any time, the sum of the Total Indebtedness of
the Borrower plus the Net Worth of the Borrower, each calculated at such time.


“Total Indebtedness” means, at any time, all Indebtedness of the Borrower and
its Subsidiaries at such time determined on a consolidated basis in accordance
with Agreement Accounting Principles, excluding, to the extent otherwise
included in Indebtedness of the Borrower or any of its Subsidiaries, (a) any
Nonrecourse Transition Bond Debt; (b) to the extent it constitutes Nonrecourse
Indebtedness, any Indebtedness secured by liens described in clause (e) of the
definition of Permitted PHI Liens; (c) any other Nonrecourse Indebtedness of the
Borrower and its Subsidiaries (excluding ACE, DPL and PEPCO and their
Subsidiaries) to the extent that the aggregate amount of such Nonrecourse
Indebtedness does not exceed $200,000,000; and (d) all Indebtedness of PCI and,
without duplication, of the Borrower the proceeds of which were used to make
loans or advances to PCI, in an aggregate amount not exceeding the lesser of (i)
the fair market value of the equity collateral accounts in PCI’s energy
leveraged lease portfolio or (ii) $700,000,000.


“Transferee” is defined in Section 11.3.


“Transition Bonds” means  bonds described as “transition bonds” in the New
Jersey Transition Bond Statute.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.




 
10

--------------------------------------------------------------------------------

 


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Voting Stock” means, with respect to any Person, voting stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.


1.2           Interpretation


The meanings of defined terms are equally applicable to the singular and plural
forms of such terms.


(a)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.


(b)           The term “including” is not limiting and means “including without
limitation.”


(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”


(d)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation.


(e)           Unless otherwise expressly provided herein, references herein
shall be references to Eastern time (daylight or standard as applicable).


1.3           Accounting


(a)           Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, except that
any calculation or determination which is to be made on a consolidated basis
shall be made for the Borrower and all of its Subsidiaries, including those
Subsidiaries of the Borrower, if any, which are unconsolidated on the Borrower’s
audited financial statements.


(b)           If at any time any change in Agreement Accounting Principles would
affect the computation of any financial ratio or requirement set forth herein
with respect to the Borrower and either the Borrower or the Lender shall so
request, the Lender and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in Agreement Accounting Principles; provided that, until so amended, (i)
such ratio or requirement shall continue to be computed in accordance with
Agreement Accounting Principles as in effect prior to such change and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in Agreement Accounting Principles.




 
11

--------------------------------------------------------------------------------

 


ARTICLE II
THE LOANS


2.1           Commitments. The Lender agrees, on the terms and conditions set
forth in this Agreement, to make Loans to the Borrower in amounts not to exceed
in the aggregate at any one time outstanding the amount of the
Commitment.  Within the foregoing limits, the Borrower may from time to time
borrow, prepay pursuant to Section 2.6 and reborrow hereunder prior to the
Maturity Date.


2.2           Required Payments; Termination.  All outstanding Advances to the
Borrower and all other unpaid Obligations of the Borrower shall be paid in full
by the Borrower on the Maturity Date.


2.3           Types of Advances.  The Advances to the Borrower may be Floating
Rate Advances or Eurodollar Advances, or a combination thereof, as selected by
the Borrower in accordance with Sections 2.7 and 2.8.


2.4           Commitment Fee; Reductions in Commitment


(a)           The Borrower agrees to pay to the Lender a commitment fee and an
upfront fee on the dates and in the amounts set forth in that certain fee letter
of even date herewith between the Borrower and the Lender.


(b)           The Borrower may permanently reduce the Commitment in integral
multiples of $5,000,000 and upon at least five Business Days’ written notice to
the Lender, which notice shall specify the amount of any such reduction,
provided that the Commitment may not be reduced below the amount of the
Outstanding Credit Extensions on the date of such notice.  All fees in respect
of the portion of the Commitment so reduced that have accrued until the
effective date of any such reduction in the Commitment shall be paid on the
effective date of such reduction.


2.5           Minimum Amount of Each Advance.  Each Advance shall be in the
amount of $5,000,000 or a higher integral multiple of $1,000,000; provided that
any Floating Rate Advance may be in the amount of the unused Commitment.


2.6           Prepayments.


(a)           Mandatory.  If at any time the Borrower’s Outstanding Credit
Extensions exceed the Commitment, the Borrower shall immediately prepay Loans in
an amount (rounded upward, if necessary, to an integral multiple of $1,000,000)
sufficient to eliminate such excess.


(b)           Voluntary.  The Borrower may from time to time prepay, without
penalty or premium, all outstanding Floating Rate Advances to the Borrower, or
any portion of the outstanding Floating Rate Advances to the Borrower in the
amount of $5,000,000 or a higher integral multiple of $1,000,000.  The Borrower
shall give the Lender notice of the prepayment not later than 1:00 p.m. on the
date of such prepayment.  The Borrower may from time to time prepay, all
outstanding Eurodollar Advances, or any portion of the outstanding Eurodollar
Advances in the amount of $5,000,000 or a higher integral multiple of
$1,000,000, upon three Business Days’ prior notice to the Lender.  Any
prepayment of Eurodollar Advances shall be without premium or penalty but shall
be subject to the payment of any funding indemnification amounts covered by
Section 3.4.


2.7           Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Lender irrevocable notice (a


 
12

--------------------------------------------------------------------------------

 


“Borrowing Notice”) not later than 11:00 a.m. on the Borrowing Date of each
Floating Rate Advance and three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:


(a)           the Borrowing Date, which shall be a Business Day, of such
Advance,


(b)           the aggregate amount of such Advance,


(c)           the Type of Advance selected, and


(d)           in the case of each Eurodollar Advance, the Interest Period
applicable thereto.


Not later than 1:00 p.m. on each Borrowing Date for each Loan, the Lender shall
make available its Loan or Loans in funds immediately available to the Borrower
at its address specified pursuant to Article XIII.    If the Borrower fails to
specify a Type of Advance in a Borrowing Notice, then the applicable Advance
shall be made as a Floating Rate Advance.  If the Borrower requests a Eurodollar
Advance but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.


2.8           Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurodollar Advances pursuant to this Section
2.8 or are repaid in accordance with Section 2.6.  Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurodollar Advance is or
was repaid in accordance with Section 2.6 or (y) the Borrower shall have given
the Lender a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for a
subsequent Interest Period.  Subject to the terms of Section 2.5, the Borrower
may elect from time to time to convert all or any part of a Floating Rate
Advance into a Eurodollar Advance.  The Borrower shall give the Lender
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 11:00 a.m. at least three Business Days prior to the date
of the requested conversion or continuation, specifying:


(a)           the requested date, which shall be a Business Day, of such
conversion or continuation,


(b)           the aggregate amount and Type of the Advance which is to be
converted or continued, and


(c)           the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.


After giving effect to all Advances, all conversions and all continuations,
there shall be no more than 8 Interest Periods in effect with respect to all
Loans.


2.9           Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurodollar Advance into a
Floating Rate Advance pursuant to Section 2.8 to the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.8, at a rate per annum
equal to the Alternate Base Rate for such day.  Changes in the rate of interest
on that portion of any Advance maintained as a Floating Rate Advance will take
effect simultaneously with each change in the Alternate Base Rate.  Each
Eurodollar Advance shall bear interest on the outstanding principal amount
thereof from the first day of each Interest Period applicable thereto to the
last day of such Interest Period at the Eurodollar Rate


 
13

--------------------------------------------------------------------------------

 


applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.7 and 2.8 and otherwise in accordance with the terms hereof.


2.10           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.7 and 2.8, during the continuance of a Default
or Unmatured Default, the Lender may, at its option, by notice to the Borrower,
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance.  During the continuance of a Default, the Lender may, at its
option, by notice to the Borrower, declare that (i) each Eurodollar Advance
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus 2% per annum and (ii)
each Floating Rate Advance shall bear interest at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus 2% per annum, provided that
during the continuance of a Default under Section 7.6 or 7.7, the interest rates
set forth in clauses (i) and (ii) above shall be applicable to all Outstanding
Credit Extensions to the Borrower without any election or action on the part of
the Lender.


2.11           Method of Payment.  Except as otherwise expressly provided
herein, all payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Lender at the
Lender’s  address specified pursuant to Article XIII, or at any other office of
the Lender specified in writing by the Lender to the Borrower, by 1:00 p.m. on
the date when due.


2.12           Evidence of Indebtedness.


(a)           The Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the Lender
resulting from each Loan made by the Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.


(b)           The entries maintained in the accounts maintained pursuant to
clause (a) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.


(c)           The Lender may request that its Loans to the Borrower be evidenced
by a Note.  In such event, the Borrower shall prepare, execute and deliver to
the Lender a Note payable to the order of the Lender.  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times be represented by
one or more Notes payable to the order of the payee named therein, except to the
extent that the Lender subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in clause (a)
above.


2.13           Telephonic Notices.  The Borrower hereby authorizes the Lender to
extend, convert or continue Advances, to effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person the Lender
in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically.  The Borrower agrees that upon the request of the Lender, the
Borrower will deliver promptly to the Lender a written confirmation signed by an
Authorized Officer of the Borrower, of each telephonic notice given by the
Borrower pursuant to the preceding sentence.  If the written confirmation
differs in any material respect from the action taken by the Lender, the records
of the Lender shall govern absent manifest error.


2.14           Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Advance shall be payable on each Payment Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity.  Interest accrued on that portion of


 
14

--------------------------------------------------------------------------------

 


the outstanding principal amount of any Floating Rate Advance converted into a
Eurodollar Advance on a day other than a Payment Date shall be payable on the
date of conversion.  Interest accrued on each Eurodollar Advance shall be
payable on the last day of its applicable Interest Period (and, in the case of a
six-month Interest Period, on the day which is three months after the first day
of such Interest Period), on any date on which such Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity.  Interest on
Floating Rate Advances which are bearing interest at the Alternate Base Rate
shall be calculated for actual days elapsed on the basis of a 365-day year or,
when appropriate, 366-day year.  All other interest and all fees shall be
calculated for actual days elapsed on the basis of a 360-day year.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 1:00 p.m. at the
place of payment.  If any payment of principal of or interest on an Advance
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest in
connection with such payment.  Each determination by the Lender of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.


ARTICLE III
YIELD PROTECTION; TAXES


3.1           Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:


(a)           subjects the Lender to any Taxes, or changes the basis of taxation
of payments (other than with respect to Excluded Taxes) to the Lender in respect
of its Eurodollar Loans, or


(b)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, the Lender (other
than reserves and assessments taken into account in determining the interest
rate applicable to Eurodollar Advances), or


(c)           imposes any other condition the result of which is to increase the
cost to the Lender of making, funding or maintaining its Eurodollar Loans or
reduces any amount receivable by the Lender in connection with its Eurodollar
Loans, or requires the Lender to make any payment calculated by reference to the
amount of Eurodollar Loans held or interest received by it, in each case by an
amount deemed material by the Lender, and the result of any of the foregoing is
to increase the cost to the Lender of making or maintaining its Eurodollar Loans
or Commitment or to reduce the return received by the Lender in connection with
its Eurodollar Loans or Commitment, then, within 15 days of demand by the
Lender, the Borrower shall pay the Lender such additional amount or amounts as
will compensate the Lender for such increased cost or reduction in amount
received.


3.2           Changes in Capital Adequacy Regulations. If the Lender determines
the amount of capital required or expected to be maintained by the Lender or any
corporation controlling the Lender is increased as a result of a Change, then,
within 15 days of demand by the Lender, the Borrower shall pay the Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which, the Lender determines is attributable
to this Agreement, Loans outstanding hereunder (or participations therein) or
its Commitment to make Loans (after taking into account the Lender’s policies as
to capital adequacy).  “Change” means (i) any change after the date of this


 
15

--------------------------------------------------------------------------------

 


Agreement in the Risk Based Capital Guidelines (as defined below) or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Agreement which affects the
amount of capital required or expected to be maintained by the Lender or any
corporation controlling the Lender.  “Risk Based Capital Guidelines” means (i)
the risk based capital guidelines in effect in the United States on the date of
this Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.


3.3           Availability of Types of Advances. If any governmental authority
has imposed material restrictions on the authority of the Lender to purchase or
sell, or take deposits of, U.S. Dollars in the London interbank market, or if
the Lender determines that (i) maintenance of its Eurodollar Loans would violate
any applicable law, rule, regulation, or directive, whether or not having the
force of law, (ii) deposits of a type and maturity appropriate to match fund
Eurodollar Advances are not available, (iii) the interest rate applicable to
Eurodollar Advances does not accurately reflect the cost of making or
maintaining Eurodollar Advances or (iv) adequate reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Advance, then the Lender may suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4.


3.4           Funding Indemnification. If any payment of a Eurodollar Advance
occurs on a day which is not the last day of an Interest Period therefor,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lender, the Borrower shall indemnify the Lender for any loss
or cost incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.


3.5           Taxes.


(a)           All payments by the Borrower to or for the account of the Lender
hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes.  If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to the Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.5), the Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(iv) the Borrower shall furnish to the Lender the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.


(b)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made by it hereunder or
under any Note or from its execution or delivery of, or otherwise attributable
to the Borrower in connection with, this Agreement or any Note (“Other Taxes”).


(c)           Borrower hereby agrees to indemnify the Lender for the full amount
of Taxes or Other Taxes (including any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Lender and any liability (including
penalties, interest and expenses) arising therefrom or with respect


 
16

--------------------------------------------------------------------------------

 


thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Lender makes demand therefor pursuant to Section 3.6.


(d)           If the Lender is not incorporated under the laws of the United
States of America or a state thereof (a “Non-U.S. Lender”) it will, not less
than ten Business Days after the date of this Agreement, (i) deliver to the
Borrower two duly completed copies of United States Internal Revenue Service
Form W-8BEN or W-8ECI certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to the Borrower a United
States Internal Revenue Form W-8BEN or W-9, as the case may be, and certify that
it is entitled to an exemption from United States backup withholding tax.  A
Non-U.S. Lender further undertakes to deliver to the Borrower (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including any change in treaty, law or regulation) has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Borrower that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.


(e)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (d) above
(unless such failure is due to a change in treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), the Borrower shall not be required to increase any
amount payable to such Non-U.S. Lender pursuant to Section 3.5(a)(i) or to
otherwise indemnify such Lender under this Section 3.5 with respect to Taxes
imposed by the United States; provided that, should a Non-U.S. Lender which is
otherwise exempt from or subject to a reduced rate of withholding tax become
subject to Taxes because of its failure to deliver a form required under clause
(d) above, the Borrower shall take such steps as such Non-U.S. Lender shall
reasonably request to assist such Non-U.S. Lender to recover such Taxes.


(f)           If the Lender is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty, it shall deliver
to the Borrower, at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.


3.6           Mitigation of Circumstances; Lender Statements; Survival of
Indemnity. The Lender shall promptly notify the Borrower of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in the Lender’s good faith judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation of the
Borrower to pay any amount pursuant to Section 3.1, 3.2 or 3.5 and (ii) the
unavailability of Eurodollar Advances under Section 3.3 (and, if the Lender has
given notice of any such event described above and thereafter such event ceases
to exist, the Lender shall promptly so notify the Borrower).  The Lender
claiming compensation under Section 3.1, 3.2, 3.4 or 3.5 shall deliver a written
statement to the Borrower as to the amount due under the applicable Section,
which statement shall set forth in reasonable detail the calculations upon which
the Lender determined such amount and shall be final, conclusive and binding on
the Borrower in the absence of manifest error.  Determination of amounts payable
under any such Section in connection with a Eurodollar Loan shall be calculated
as though the Lender funded its Eurodollar Loan


 
17

--------------------------------------------------------------------------------

 


through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the Eurodollar Rate applicable to
such Loan, whether in fact that is the case or not.  Unless otherwise provided
herein, the amount specified in the written statement of the Lender shall be
payable on demand after receipt by the Borrower of such written
statement.  Notwithstanding any other provision of this Article III, if the
Lender fails to notify the Borrower of any event or circumstance which will
entitle the Lender to compensation from the Borrower pursuant to Section 3.1,
3.2 or 3.5 within 60 days after the Lender obtains knowledge of such event or
circumstance, then the Borrower will not be responsible for any such
compensation arising prior to the 60th day before the Borrower receives notice
from the Lender of such event or circumstance.  The obligations of the Borrower
under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations
and termination of this Agreement.


ARTICLE IV
CONDITIONS PRECEDENT


4.1           Conditions Precedent to Effectiveness.  The effectiveness of this
Agreement is subject to the conditions precedent that the Lender has received
(a) evidence, reasonably satisfactory to the Lender, that all fees and (to the
extent billed) expenses which are payable on or before the date hereof to the
Lender hereunder or in connection herewith have been (or concurrently with the
execution of this Agreement by the parties will be) paid in full; and (b) each
of the following documents:



 
         (i)        A copy of each of the certificate of incorporation, together
with all amendments thereto, and the bylaws of the Borrower, certified by the
Secretary or Assistant Secretary of the Borrower.
     
         (ii)       An incumbency certificate from the Borrower, executed by the
Secretary or Assistant Secretary of the Borrower, which shall identify by name
and title and bear the signatures of the officers of the Borrower authorized to
sign this Agreement, any Notes and any Borrowing Notice, upon which certificate
the Lender shall be entitled to rely until informed of any change in writing by
the Borrower.
     
         (iii)      A copy of a certificate of good standing of the Borrower,
certified by the appropriate governmental officer in the jurisdiction of
incorporation of the Borrower.
     
         (iv)       A copy, certified by the Secretary or Assistant Secretary of
the Borrower, of resolutions of the Borrower’s Board of Directors authorizing
the execution, delivery and performance of the Loan Documents.
     
         (v)        A certificate, signed by an Authorized Officer of the
Borrower, stating that on the Closing Date, no Default or Unmatured Default has
occurred and is continuing with respect to the Borrower.
     
         (vi)       Any Notes requested by the Lender pursuant to Section 2.12
payable to the order of the Lender.
     
         (vii)      Copies of all governmental approvals, if any, necessary for
the Borrower to enter into the Loan Documents and to obtain Credit Extensions
hereunder.
     
         (viii)      Such other documents as the Lender or its counsel may
reasonably request, including, without limitation, opinions of legal counsel to
the Borrower, addressed to the Lender, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Lender.





 
18

--------------------------------------------------------------------------------

 


4.2           Each Credit Extension.  The Lender shall not be required to make
any Credit Extension to the Borrower unless on the date of such Credit
Extension:


(a)           No Default or Unmatured Default exists or will result from such
Credit Extension.


(b)           The representations and warranties of the Borrower contained in
Article V, (with the exception of the representations and warranties contained
in Sections 5.5, 5.7 and 5.15 which shall only be made as of the Closing Date),
are true and correct in all material respects as of the date of such Credit
Extension except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.


(c)           After giving effect to such Credit Extension, the Borrower’s
Outstanding Credit Extensions will not exceed the Borrower’s borrowing authority
as allowed by Applicable Governmental Authorities.


(d)           All legal matters incident to the making of such Credit Extension
shall be reasonably satisfactory to the Lender and its counsel.


Each request for a Credit Extension by the Borrower shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(a), (b) and (c) have been satisfied.  The Lender may require a duly
completed compliance certificate in substantially the form of Exhibit A from the
Borrower as a condition to the making of a Credit Extension.


ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lender that:


5.1           Existence and Standing. The Borrower is a corporation, and each of
its Subsidiaries is a corporation, partnership or limited liability company,
duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction (or, if applicable, jurisdictions)
of incorporation or organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect.


5.2           Authorization and Validity.  The Borrower has the power and
authority and legal right to execute and deliver Loan Documents and to perform
its obligations thereunder.  The execution and delivery by the Borrower of the
Loan Documents and the performance of its obligations thereunder have been duly
authorized by proper corporate proceedings, the Loan Documents constitute legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.


5.3           No Conflict; Government Consent. Neither the execution and
delivery by such the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof,
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower or any of its Subsidiaries or (ii) the
Borrower’s or any of its Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, bylaws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any indenture, instrument or agreement to
which the


 
19

--------------------------------------------------------------------------------

 


Borrower or any of its Significant Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in, or require, the creation or imposition of any Lien in,
of or on any Property of the Borrower or any of its Significant Subsidiaries
pursuant to the terms of any such indenture, instrument or agreement.  No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority (including the FERC), or
any subdivision thereof (any of the foregoing, an “Approval”), is required to be
obtained by the Borrower or any of its Subsidiaries in connection with the
execution and delivery by the Borrower of the Loan Documents, the borrowings by
the Borrower under this Agreement, the payment and performance by the Borrower
of its Obligations or the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document, except for such Approvals which have
been issued or obtained by the Borrower and which are in full force and effect.


5.4           Financial Statements.  The financial statements included in the
Borrower’s Public Reports were prepared in accordance with Agreement Accounting
Principles and fairly present the consolidated financial condition and
operations of the Borrower and its Subsidiaries at the dates thereof and the
consolidated results of their operations for the periods then ended.


5.5           No Material Adverse Change. Since December 31, 2009, there has
been no change from that reflected in the Public Reports in the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.


5.6           Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all taxes due pursuant to said returns or pursuant to
any assessment received by the Borrower or any of its Subsidiaries, except (a)
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided in accordance with Agreement Accounting
Principles and (b) taxes and governmental charges (in addition to those referred
to in clause (a)) in an aggregate amount not exceeding $1,000,000.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are adequate.


5.7           Litigation and Contingent Obligations. Except as disclosed in the
Public Reports, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Loans.  Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, Borrower has no material
Contingent Obligations not provided for or disclosed in the Public Reports.


5.8           Significant Subsidiaries. Schedule 1 contains an accurate list of
all Significant Subsidiaries of the Borrower as of the Closing Date setting
forth their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries of the Borrower.  All of the issued and outstanding shares of
capital stock or other ownership interests of such Significant Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and nonassessable.


5.9           ERISA. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event has occurred
with respect to any Plan, neither the Borrower nor


 
20

--------------------------------------------------------------------------------

 


any other member of the Controlled Group has withdrawn from any Plan or
initiated steps to do so, and no steps have been taken to reorganize or
terminate any Plan.


5.10           Accuracy of Information. No written information, exhibit or
report furnished by the Borrower or any of its Subsidiaries to the Lender in
connection with the negotiation of, or compliance with the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.


5.11           Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally or as one of its primary activities in the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(as defined in Regulation U of the FRB).


5.12           Material Agreements.  Neither the Borrower nor any Subsidiary
thereof is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in any agreement to which it
is a party, which default could reasonably be expected to have a Material
Adverse Effect.


5.13           Compliance With Laws.  The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.


5.14           Plan Assets; Prohibited Transactions.  The Borrower is not an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code).


5.15           Environmental Matters.  In the ordinary course of its business,
the officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
and its Subsidiaries due to Environmental Laws.  On the basis of this
consideration, the Borrower has concluded that Environmental Laws are not
reasonably expected to have a Material Adverse Effect.  Except as disclosed in
the Public Reports, neither the Borrower nor any Subsidiary thereof has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which noncompliance or remedial action could reasonably be
expected to have a Material Adverse Effect.


5.16           Investment Company Act. Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940.


5.17           Insurance. The Borrower and its Significant Subsidiaries maintain
insurance with financially sound and reputable insurance companies on all their
Property of a character usually insured by entities in the same or similar
businesses similarly situated against loss or damage of the kinds and in the
amounts, customarily insured against by such entities, and maintain such other
insurance as is usually carried by such entities.


5.18           No Default. No Default or Unmatured Default exists.




 
21

--------------------------------------------------------------------------------

 


5.19           Ownership of Properties.  As of the Closing Date, the Borrower
and its Subsidiaries have valid title, free of all Liens other than those
permitted by Section 6.12, to all the Property reflected as owned by the
Borrower and its Subsidiaries in the financial statements of the Borrower
referred to in Section 5.4, other than Property used, sold, transferred or
otherwise disposed of since such date (a) in the ordinary course of business or
(b) which are not material to the business of the Borrower and its Subsidiaries
taken as a whole.


5.20           OFAC.  None of the Borrower, any Subsidiary of the Borrower or
any Affiliate of the Borrower: (i) is a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person; and (iv) none of the proceeds from the Loans
will be used to finance any operations, investments or activities in, or make
any payments to, any such country, agency, organization, or person.


ARTICLE VI
COVENANTS


During the term of this Agreement, unless the Lender shall otherwise consent in
writing:


6.1           Financial Reporting. The Borrower will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with Agreement Accounting Principles, and furnish to the Lender (in
such number of copies as the Lender may reasonably request):


(a)           Within 100 days after the close of its fiscal year, an audit
report, which shall be without a “going concern” or similar qualification or
exception and without any qualification as to the scope of the audit, issued by
independent certified public accountants of recognized national standing and
reasonably acceptable to the Lender, prepared in accordance with Agreement
Accounting Principles on a consolidated and consolidating basis (consolidating
statements need not be certified by such accountants) for itself and its
Subsidiaries, including balance sheets as of the end of such period, related
profit and loss and reconciliation of surplus statements, and a statement of
cash flows, accompanied by (i) any management letter prepared by said
accountants, and (ii) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default with respect to the
Borrower, or if, in the opinion of such accountants, any such Default or
Unmatured Default shall exist, stating the nature and status thereof; provided
that if Borrower is then a “registrant” within the meaning of Rule 1-01 of
Regulation S-X of the SEC and required to file a report on Form 10-K with the
SEC, a copy of Borrower’s annual report on Form 10-K (excluding the exhibits
thereto, unless such exhibits are requested under clause (h) of this Section) or
any successor form and a manually executed copy of the accompanying report of
Borrower’s independent public accountant, as filed with the SEC, shall satisfy
the requirements of this clause (a);


(b)           Within 60 days after the close of the first three quarterly
periods of each of  the Borrower’s fiscal years commencing during the term of
this Agreement, for itself and its Subsidiaries, either (i) consolidated and
consolidating unaudited balance sheets as at the close of each such period and
consolidated and consolidating profit and loss and reconciliation of surplus
statements and a statement of


 
22

--------------------------------------------------------------------------------

 


cash flows for the period from the beginning of such fiscal year to the end of
such quarter, all certified by its chief financial officer or (ii) if Borrower
is then a “registrant” within the meaning of Rule 1-01 of Regulation S-X of the
SEC and required to file a report on Form 10-Q with the SEC, a copy of
Borrower’s report on Form 10-Q for such quarterly period, excluding the exhibits
thereto, unless such exhibits are requested under clause (h) of this Section.


(c)           Together with the financial statements (or reports) required under
Sections 6.1(a) and (b), a compliance certificate in substantially the form of
Exhibit A signed by an Authorized Officer of the Borrower showing the
calculations necessary to determine the Borrower’s compliance with Section 6.13
of this Agreement and stating that, to the knowledge of such officer, no Default
or Unmatured Default with respect to the Borrower exists, or if any such Default
or Unmatured Default exists, stating the nature and status thereof.


(d)           As soon as possible and in any event within 30 days after receipt
by the Borrower, a copy of (i) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(ii) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could be reasonably expected to have a
Material Adverse Effect.


(e)           Promptly upon the Borrower’s furnishing thereof to its
shareholders generally, copies of all financial statements, reports and proxy
statements so furnished.


(f)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the SEC.


(g)           As soon as the Borrower obtains knowledge of an actual Change in
Control or publicly disclosed prospective Change in Control, written notice of
same, including the anticipated or actual date of and all other publicly
disclosed material terms and conditions surrounding such proposed or actual
Change in Control.


(h)           Such other information (including nonfinancial information) as the
Lender may from time to time reasonably request.


Documents required to be delivered pursuant to clause (a), (b), (e) or (f) above
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on a website on the internet at a website address
previously specified to the Lender; or (ii) on which such documents are posted
on the Borrower’s behalf on IntraLinks or another relevant website, if any, to
which the Lender has access; provided that (i) upon request of the Lender, the
Borrower shall deliver paper copies of such documents to the Lender (until a
written request to cease delivering paper copies is given by the Lender) and
(ii) the Borrower shall notify (which may be by facsimile or electronic mail)
the Lender of the posting of any documents.


6.2           Use of Proceeds.  The Borrower will use the proceeds of the
Advances to it for general corporate purposes.  The Borrower will not, nor will
it permit any Subsidiary to, use any of the proceeds of the Advances to purchase
or carry any “margin stock” (as defined in Regulation U of the FRB).


6.3           Notice of Default. The Borrower will give prompt notice in writing
to the Lender of the occurrence of any Default or Unmatured Default (it being
understood and agreed that the Borrower shall not be required to make separate
disclosure under this Section 6.3 of occurrences or developments which


 
23

--------------------------------------------------------------------------------

 


have previously been disclosed to the Lender in any financial statement or other
information delivered to the Lender pursuant to Section 6.1).


6.4           Conduct of Business.  The Borrower will, and will cause each of
its Significant Subsidiaries (or, in the case of clause (b) below, each of its
Subsidiaries) to, (a) carry on and conduct its business in substantially the
same manner and in substantially the same fields of enterprise as it is
presently conducted and (b) do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except to the extent, in
the case of all matters covered by this clause (b) other than the existence of
the Borrower, that failure to do so would not reasonably be expected to have a
Material Adverse Effect.


6.5           Taxes. The Borrower will, and will cause each of its Subsidiaries
to, timely file complete and correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (a) those that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (b) taxes,
governmental charges and levies (in addition to those referred to in clause (a))
in an aggregate amount not exceeding $1,000,000.


6.6           Insurance. The Borrower will, and will cause each of its
Significant Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all of its Property in such amounts and
covering such risks as is consistent with sound business practice, and the
Borrower will furnish to the Lender such information as the Lender may
reasonably request as to the insurance carried by the Borrower and its
Significant Subsidiaries.


6.7           Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, including
all Environmental Laws, where failure to do so could reasonably be expected to
have a Material Adverse Effect.


6.8           Maintenance of Properties.  The Borrower will, and will cause each
of its Subsidiaries to, do all things necessary to (a) maintain, preserve,
protect and keep its Property in good repair, working order and condition, and
make all necessary and proper repairs, renewals and replacements so that its
business carried on in connection therewith may be properly conducted at all
times, where failure to do so could reasonably be expected to have a Material
Adverse Effect; and (b) keep proper books and records in which full and correct
entries shall be made of all material financial transactions of Borrower and its
Subsidiaries.


6.9           Inspection. The Borrower will, and will cause each of its
Significant Subsidiaries to, permit the Lender upon reasonable notice and at
such reasonable times and intervals as the Lender may designate by its
respective representatives and agents, to inspect any of the Property, books and
financial records of the Borrower and each such Significant Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrower and each such Significant Subsidiary, and to discuss the affairs,
finances and accounts of the Borrower and each such Significant Subsidiary with,
and to be advised as to the same by, their respective officers.


6.10           Merger.  The Borrower will not, nor will it permit any of its
Significant Subsidiaries to, merge or consolidate with or into any other Person,
except that, so long as both immediately prior to and


 
24

--------------------------------------------------------------------------------

 


after giving effect to such merger or consolidation, no Default or Unmatured
Default shall have occurred and be continuing, (a) any Significant Subsidiary of
the Borrower may merge with the Borrower or a wholly-owned Subsidiary of the
Borrower and (b) the Borrower may merge or consolidate with any other Person so
long as the Borrower is the surviving entity.


6.11           Sales of Assets. The Borrower will not, nor will it permit any of
its Subsidiaries to, lease, sell or otherwise dispose of any of its assets
(other than in the ordinary course of business), or sell or assign with or
without recourse any accounts receivable, except:


(a)           Any Subsidiary of the Borrower may sell, transfer or assign any of
its assets to Borrower or another Subsidiary of the Borrower.


(b)           The sale, assignment or other transfer of accounts receivable or
other rights to payment pursuant to any Securitization Transaction.


(c)           So long as, at the time thereof and immediately after giving
effect thereto, no Default or Unmatured Default exists:
 
 

                    (i)           Any Permitted PHI Asset Sale;      
                 (ii)          Any Permitted ACE Asset Sale;      
                 (iii)         Any Permitted DPL Asset Sale;      
                 (iv)         Any Permitted PEPCO Asset Sale; and      
                 (v)          The sale of Intangible Transition Property to a
Special Purpose Subsidiary in connection with such Special Purpose Subsidiary’s
issuance of Nonrecourse Transition Bond Debt.

      
(d)           The Borrower and its Subsidiaries may sell or otherwise dispose of
assets so long as the aggregate book value of all assets sold or otherwise
disposed of in any fiscal year of the Borrower (other than assets sold or
otherwise disposed of in the ordinary course of business or pursuant to clauses
(a) through (c) above) does not exceed a Substantial Portion of the Property of
the Borrower.


6.12           Liens.  The Borrower will not, nor will it permit any of its
Significant Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of the Borrower or any such Significant Subsidiary, except:


(a)           Liens for taxes, assessments or governmental charges or  levies on
its Property if  the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.


(b)           Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.




 
25

--------------------------------------------------------------------------------

 


(c)           Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation.


(d)           Utility easements, building restrictions, zoning laws or
ordinances and such other encumbrances or charges against real property as are
of a nature generally existing with respect to properties of a similar character
and which do not in any material way affect the marketability of the same or
interfere with the use thereof in the business of Borrower and its Significant
Subsidiaries.


(e)           Liens existing on the date hereof and described in Schedule 2
(including Liens on after-acquired property arising under agreements described
in Schedule 2 as such agreements are in effect on the date hereof).


(f)           Judgment Liens which secure payment of legal obligations that
would not constitute a Default with respect to the Borrower under Article VII.


(g)           Liens on Property acquired by the Borrower or a Significant
Subsidiary after the date hereof, existing on such Property at the time of
acquisition thereof (and not created in anticipation thereof), provided that in
any such case no such Lien shall extend to or cover any other Property of the
Borrower or such Significant Subsidiary, as the case may be.


(h)           Deposits and/or similar arrangements to secure the performance of
bids, fuel procurement contracts or other trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business by the Borrower or any of its Significant
Subsidiaries.


(i)           Liens on assets of the Borrower and its Significant Subsidiaries
arising out of obligations or duties to any municipality or public authority
with respect to any franchise, grant, license, permit or certificate.


(j)           Rights reserved to or vested in any municipality or public
authority to control or regulate any property or asset of the Borrower or any of
its Significant Subsidiaries or to use such property or asset in a manner which
does not materially impair the use of such property or asset for the purposes
for which it is held by the Borrower or such Significant Subsidiary.


(k)           Irregularities in or deficiencies of title to any Property which
do not materially affect the use of such property by the Borrower or any of its
Significant Subsidiaries in the normal course of its business.


(l)           Liens securing Indebtedness of the Borrower and its Subsidiaries
incurred to finance the acquisition of fixed or capital assets, provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the principal amount of Indebtedness secured thereby is not increased and
(iv) the principal amount of Indebtedness secured by any such Lien shall at no
time exceed 100% of the original purchase price of such property at the time it
was acquired.


(m)           Any Lien on any property or asset of any corporation or other
entity existing at the time such corporation or entity is acquired, merged or
consolidated or amalgamated with or into the Borrower or any Significant
Subsidiary thereof and not created in contemplation of such event.




 
26

--------------------------------------------------------------------------------

 


(n)           Liens arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any Lien permitted by Section 6.12(e),
(g), (l) or (m), provided that such Indebtedness is not increased and is not
secured by any additional assets.


(o)           Rights of lessees arising under leases entered into by the
Borrower or any of its Significant Subsidiaries as lessor, in the ordinary
course of business.


(p)           Permitted PEPCO Liens.


(q)           Permitted DPL Liens.


(r)           Permitted ACE Liens.


(s)           Permitted PHI Liens.


(t)           Purchase money mortgages or other purchase money liens or
conditional sale, lease-purchase or other title retention agreements upon or in
respect of property acquired or leased for use in the ordinary course of its
business by the Borrower or any of its Significant Subsidiaries.


(u)           Liens granted by a Special Purpose Subsidiary to secure
Nonrecourse Transition Bond Debt of such Special Purpose Subsidiary.


(v)           Liens, in addition to those permitted by clauses (a) through (u),
granted by Borrower and its Subsidiaries (other than ACE, DPL or PEPCO and their
Subsidiaries) to secure Nonrecourse Indebtedness incurred after the date hereof,
provided that the aggregate amount of all Indebtedness secured by such Liens
shall not at any time exceed $200,000,000.


(w)           Other Liens, in addition to those permitted by clauses (a) through
(v), securing Indebtedness or arising in connection with Securitization
Transactions, provided that the sum (without duplication) of all such
Indebtedness, plus the aggregate investment or claim held at any time by all
purchasers, assignees or other transferees of (or of interests in) receivables
and other rights to payment in all Securitization Transactions (excluding any
Nonrecourse Transition Bond Debt), shall not at any time exceed $700,000,000 for
the Borrower and its Significant Subsidiaries.


6.13           Leverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters, of (i) the Total
Indebtedness of the Borrower to (ii) the Total Capitalization of the Borrower to
be greater than 0.65 to 1.0.  For purposes of this Section, the aggregate
outstanding Indebtedness evidenced by Hybrid Securities up to an aggregate
amount of 15% of Total Capitalization as of the date of determination, shall be
excluded from Total Indebtedness, but the entire aggregate outstanding
Indebtedness evidenced by such Hybrid Securities shall be included in the
calculation of Total Capitalization.


ARTICLE VII
DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default with respect to the Borrower:


7.1           Representation or Warranty.  Any representation or warranty made,
or deemed made pursuant to Section 4.2 by the Borrower to the Lender under or in
connection with this Agreement or any


 
27

--------------------------------------------------------------------------------

 


certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.


7.2           Nonpayment.  Nonpayment of the principal of any Loan when due or
nonpayment of any interest on any Loan, or of any commitment fee, or other
obligation payable by the Borrower under any of the Loan Documents, within five
days after the same becomes due.


7.3           Certain Covenant Breaches.  The breach by the Borrower of any of
the terms or provisions of Section 6.2, 6.4 (as to the existence of the
Borrower), 6.10, 6.11, 6.12 or 6.13.


7.4           Other Breaches.  The breach by the Borrower (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the terms or provisions of this Agreement which is not remedied within 15 days
(or, in the case of Section 6.9, five Business Days) after the chief executive
officer, the chief financial officer, the president, the treasurer or any
assistant treasurer of  the Borrower obtains actual knowledge of such breach.


7.5           Cross Default. Failure of the Borrower or any of its Significant
Subsidiaries to pay when due any Indebtedness aggregating in excess of
$50,000,000 (“Material Indebtedness”); or the default by the Borrower or any of
its Significant Subsidiaries in the performance (beyond the applicable grace
period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Borrower or
any of its Significant Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Borrower or any of its
Significant Subsidiaries shall not pay, or admit in writing its inability to
pay, its debts generally as they become due.


7.6           Voluntary Bankruptcy, etc.  The Borrower or any of its Significant
Subsidiaries shall (a) have an order for relief entered with respect to it under
the federal bankruptcy laws as now or hereafter in effect, (b) make an
assignment for the benefit of creditors, (c) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or a Substantial Portion of its Property,
(d) institute any proceeding seeking an order for relief under the federal
bankruptcy laws as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this Section 7.6 or (f) fail to contest in
good faith any appointment or proceeding described in Section 7.7.


7.7           Involuntary Bankruptcy, etc.  Without the application, approval or
consent of the Borrower or any of its Significant Subsidiaries, as applicable, a
receiver, trustee, examiner, liquidator or similar official shall be appointed
for the Borrower or any of its Significant Subsidiaries or a Substantial Portion
of its Property, or a proceeding described in Section 7.6(d) shall be instituted
against Borrower or any of its Significant Subsidiaries and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 30 consecutive days.


7.8           Seizure of Property, etc.  Any court, government or governmental
agency shall condemn, seize or otherwise appropriate, or take custody or control
of, all or any portion of the Property of Borrower and its Significant
Subsidiaries which, when taken together with all other Property of


 
28

--------------------------------------------------------------------------------

 


Borrower and its Significant Subsidiaries so condemned, seized, appropriated, or
taken custody or control of, constitutes a Substantial Portion of its Property.


7.9           Judgments  The Borrower or any of its Significant Subsidiaries
shall fail within 60 days to pay, bond or otherwise discharge one or more (i)
judgments or orders for the payment of money in excess of $50,000,000 (or the
equivalent thereof in currencies other than U.S. Dollars) in the aggregate or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, and, in any such
case, there is a period of five consecutive days during which a stay of
enforcement of such judgment(s) or order(s) is not in effect (by reason of
pending appeal or otherwise).


7.10           ERISA.  (a) Any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan for which there is no exemption, (b) a Plan is determined to
be in “at risk status” (as defined in Section 430(i)(4) of the Code, without
regard to Section 430(i)(4)(B) relating to the transition rule) or any Lien in
favor of the PBGC or a Plan shall arise on the assets of the Borrower or any
other member of the Controlled Group, (c) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Lender, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (d) any other member
of the Plan shall terminate for purposes of Title IV of ERISA, or (e) the
Borrower or any other member of the Controlled Group shall incur any liability
in connection with a withdrawal from, or the insolvency or reorganization of, a
Multiemployer Plan; and in each case referred to in clauses (a) through (e)
above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect.


7.11           Unenforceability of Loan Documents. Any Loan Document shall cease
to be in full force and effect (other than, in the case of a Note, as
contemplated hereby), any action shall be taken by or on behalf of the Borrower
to discontinue or to assert the invalidity or unenforceability of any of its
obligations under any Loan Document, or the Borrower or any Person acting on
behalf of the Borrower shall deny that the Borrower has any further liability
under any Loan Document or shall give notice to such effect.


7.12           Change in Control.  Any Change in Control shall occur, or the
Borrower shall fail to own, directly or indirectly, 100% of the Voting Stock of
each of ACE, DPL and PEPCO.


ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1           Acceleration.  If any Default described in Section 7.6 or 7.7
occurs, the obligations of the Lender to make Credit Extensions to the Borrower
hereunder shall automatically terminate and the Obligations of the Borrower
shall immediately become due and payable without any election or action on the
part of the Lender.  If any other Default occurs, the Lender may (i) terminate
or suspend the obligations of the Lender to make Credit Extensions to the
Borrower hereunder, or declare the Obligations of the Borrower to be due and
payable, or both, whereupon such obligations of the Lender shall terminate
and/or the Obligations of the Borrower shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives and/or (ii) exercise all rights and remedies
available to the Lender under the Loan Documents.


If, within 30 days after termination of the obligations of the Lender to make
Credit Extensions to the Borrower hereunder or acceleration of the maturity of
the Obligations as a result of any Default (other


 
29

--------------------------------------------------------------------------------

 


than any Default as described in Section 7.6 or 7.7) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Lender (in its sole discretion) may, by notice to the Borrower,
rescind and annul such termination and/or acceleration.


8.2           Amendments.  Subject to the provisions of this Article VIII, the
Lender and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement changing in any
manner the rights of the Lender or the Borrower hereunder or waiving any Default
or Unmatured Default hereunder.


8.3           Preservation of Rights.  No delay or omission of the Lender to
exercise any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or Unmatured Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or Unmatured Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence.  Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of any Loan Document whatsoever shall be valid unless in writing
signed by the Borrower and the Lender and then only to the extent in such
writing specifically set forth.  All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the Lender
until the Obligations have been paid in full.


ARTICLE IX
GENERAL PROVISIONS


9.1           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.


9.2           Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, the Lender shall not be obligated to extend credit
to the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.


9.3           Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.


9.4           Entire Agreement.  The Loan Documents embody the entire agreement
and understanding between the Borrower and the Lender and supersede all prior
agreements and understandings between the Borrower and the Lender relating to
the subject matter thereof.


9.5           Benefits of this Agreement. This Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors.


9.6           Expenses; Indemnification.


(a)           The Borrower shall reimburse the Lender for all reasonable costs,
internal charges and out of pocket expenses including reasonable expenses of and
fees for attorneys for the Lender who are employees of the Lender and of a
single outside counsel for the Lender paid or incurred by the Lender in
connection with the preparation, negotiation, execution, delivery, review,
amendment, modification and administration of the Loan Documents.  The Borrower
agrees to reimburse the Lender for (i) all reasonable costs, internal charges
and out of pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Lender, which attorneys may be employees of the
Lender) paid or incurred by the Lender in connection with the collection and
enforcement of the Obligations of the


 
30

--------------------------------------------------------------------------------

 


Borrower under the Loan Documents (including in any “work-out” or restructuring
of the Obligations resulting from the occurrence of a Default) and (ii) any
civil penalty or fine assessed by OFAC against, and all reasonable costs and
expenses (including reasonable counsel fees and disbursements) incurred in
connection with defense thereof by, the Lender as a result of conduct by the
Borrower that violates a sanction enforced by OFAC.


(b)           The Borrower agrees to indemnify the Lender and its respective
affiliates, and each of the directors, officers and employees of the foregoing
Persons (each such Person an “Indemnified Party” and collectively, the
“Indemnified Parties”) against all losses, claims, damages, penalties,
judgments, liabilities and reasonable expenses (including all reasonable
expenses of litigation or preparation therefor whether or not any Indemnified
Party is a party thereto) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby, or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder, except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification.  The obligations of
the Borrower under this Section 9.6 shall survive the termination of this
Agreement.


9.7           Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


9.8           Nonliability of Lender. The relationship between the Borrower on
the one hand and the Lender on the other hand shall be solely that of borrower
and lender.  The Lender shall not have any fiduciary responsibility to the
Borrower.  The Lender undertakes no responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that (a) it has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (b) the Lender shall have no liability to the Borrower (whether
sounding in tort, contract or otherwise) for losses suffered by the Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought.  No Indemnified Party shall have any liability
with respect to, and the Borrower hereby waives, releases and agrees not to sue
for, any special, indirect or consequential damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.


9.9           Limited Disclosure.


(a)           The Lender shall not disclose to any Person any Specified
Information (as defined below) except to its, and its Affiliates’, officers,
employees, agents, accountants, legal counsel, advisors and other
representatives who have a need to know such Specified Information in connection
with this Agreement or the transactions contemplated hereby.  “Specified
Information” means information that the Borrower has furnished or in the future
furnishes to the Lender in confidence, but does not include any such information
that (i) is published in a source or otherwise becomes generally available to
the public (other than through the actions of the Lender or any of its
Affiliates, officers, employees, agents, accountants, legal counsel, advisors
and other representatives in violation of this Agreement) or that is or becomes
available to the Lender from a source other than the Borrower,  (ii) without
duplication with clause (i)


 
31

--------------------------------------------------------------------------------

 


above, is otherwise a matter of general public knowledge, (iii) that is required
to be disclosed by law, regulation or judicial order (including pursuant to the
Code), (iv) that is requested by any regulatory body with jurisdiction over the
Lender, (v) that is disclosed to legal counsel, accountants and other
professional advisors to the Lender, in connection with the exercise of any
right or remedy hereunder or under any Note or any suit or other litigation or
proceeding relating to this Agreement or any Note or to a rating agency if
required by such agency in connection with a rating relating to Credit
Extensions hereunder, (vi) that is disclosed to participants or potential
participants who agree to be bound by the provisions of this Section 9.9 or
(vii) that is disclosed to any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations who agrees to be bound by the provisions of this Section 9.9.


(b)           The provisions of this Section 9.9 supersede any confidentiality
obligations of the Lender relating to this Agreement or the transactions
contemplated hereby under any agreement between the Borrower and any such party.


9.10           Nonreliance. The Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the FRB) for
the repayment of the Credit Extensions provided for herein.


9.11           USA PATRIOT ACT NOTIFICATION. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:


IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
the Borrower:  When a borrower opens an account, if such borrower is an
individual, the Lender will ask for such borrower’s name, residential address,
tax identification number, date of birth and other information that will allow
the Lender to identify such borrower, and, if a borrower is not an individual,
the Lender will ask for such borrower’s name, tax identification number,
business address and other information that will allow the Lender to identify
such borrower.  The Lender may also ask, if a borrower is an individual, to see
such borrower’s driver’s license or other identifying documents, and, if the
borrower is not an individual, to see the borrower’s legal organizational
documents or other identifying documents.


9.12           Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest
shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In determining whether the interest
contracted for, charged, or received by the Lender exceeds the Maximum Rate,
such Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


ARTICLE X
SETOFF; RATABLE PAYMENTS


10.1           Setoff.  In addition to, and without limitation of, any rights of
the Lender under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all


 
32

--------------------------------------------------------------------------------

 


deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by the Lender or any Affiliate of the Lender to or for the credit
or account of the Borrower may be offset and applied toward the payment of the
Obligations of the Borrower owing to the Lender, whether or not the Obligations,
or any part thereof, shall then be due and irrespective of whether or not the
Lender shall have made any demand under this Agreement or any other Loan
Document.


10.2           Payments Set Aside. To the extent that the Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any debtor relief law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.


ARTICLE XI
BENEFIT OF AGREEMENT; PARTICIPATIONS


11.1           Successors. The terms and provisions of the Loan Documents shall
be binding upon and inure to the benefit of the Borrower and the Lender and
their respective successors.  Neither the Borrower nor the Lender shall have the
right to assign its rights or obligations under the Loan Documents.


11.2           Participations.


(a)           Permitted Participants; Effect.  Upon giving notice to but without
obtaining the consent of the Borrower, the Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more Persons (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (“Participants”) participating interests
in any Obligations owing to the Lender, any Note held by the Lender, any
Commitment of the Lender or any other interest of the Lender under the Loan
Documents.  In the event of any such sale by the Lender of participating
interests to a Participant, the Lender’s obligations under the Loan Documents
shall remain unchanged, the Lender shall remain solely responsible to the
Borrower for the performance of such obligations, the Lender shall remain the
owner of the Obligations owing to the Lender and the holder of any Note issued
to it for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if the Lender had not sold
such participating interests, and the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under the Loan Documents.


(b)           Voting Rights.  The Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver which extends the Maturity Date or the final maturity of any Loan in
which such Participant has an interest or forgives all or any portion of the
principal amount thereof, or reduces the rate or extends the time of payment of
interest thereon or on any commitment fees.


(c)           Benefit of Setoff.  The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 10.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as the Lender under the Loan Documents, provided that the Lender shall
retain the right of setoff provided in Section 10.1 with respect to the amount
of participating interests sold to each Participant.  The Lender agrees to share
with each Participant, and each Participant, by exercising the right of setoff
provided in


 
33

--------------------------------------------------------------------------------

 


Section 10.1, agrees to share with the Lender, any amount received pursuant to
the exercise of its right of setoff.


11.3           Dissemination of Information. The Borrower authorizes the Lender
to disclose to any Participant or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in the Lender’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries, including any information
contained in any Public Reports; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.9 of this Agreement.


11.4           Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 3.5(d).


ARTICLE XII
NOTICES


12.1           Notices.


(a)           Except as otherwise permitted by Section 2.13, all notices,
requests and other communications to any party hereunder shall be in writing
(including facsimile transmission or electronic mail or posting on a website)
and shall, subject to the last paragraph of Section 6.1, be given to such party
at its address, facsimile number or electronic mail address set forth below or
such other address, facsimile number or electronic mail address as it may
hereafter specify for such purpose by notice to the other parties
hereto.  Subject to the last paragraph of Section 6.1, each such notice, request
or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified pursuant to
this Section and confirmation of receipt is received, (ii) if given by mail,
three Business Days after such communication is deposited in the mails with
first class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic mail, received) at
the address specified pursuant to this Section; provided that notices to the
Lender under Article II shall not be effective until received.


(b)           Notices to any party shall be sent to it at the following
addresses, or any other address as to which all the other parties are notified
in writing.


If to the Borrower:
Pepco Holdings, Inc.
701 Ninth Street NW
Fifth Floor
Washington, DC  20068
Attention:  Kevin M. McGowan
Telephone:  (202) 872-3066
Fax:  (202) 872-2717
E-mail:  kevin.mcgowan@pepcoholdings.com





 
34

--------------------------------------------------------------------------------

 




If to the Lender:
Bank of Nova Scotia New York Agency
c/o The Bank of Nova Scotia
WBO Loan Operations
720 King Street West, 2rd Floor.
Toronto, Ontario
M5V 2T3
Attn:  US Loan Operations
     
Pay to:
     
The Bank of Nova Scotia New York Agency (Swift Code: NOSCUS33)
ABA Number: 026-002532
Account No.2308363CORBK77
(Please reference the borrower’s name) Attn: Loan Operations



ARTICLE XIII
COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and the parties hereto may execute this
Agreement by signing any such counterpart.  This Agreement shall be effective
when it shall have been executed by the Borrower and the Lender.  Delivery of
any executed signature page of this Agreement, or any amendment of or waiver or
consent under this Agreement, by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.


ARTICLE XIV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


14.1           CHOICE OF LAW.  THE LOAN DOCUMENTS SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING SECTIONS 5.1401 AND 5.1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS
PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.


14.2           CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT, AND THE BORROWER HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE LENDER OR ANY AFFILIATE OF THE LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER


 
35

--------------------------------------------------------------------------------

 
 
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


14.3           WAIVER OF JURY TRIAL; SERVICE OF PROCESS.


(a)           THE BORROWER AND THE LENDER HEREBY WAIVE TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


(b)           THE BORROWER AND THE LENDER IRREVOCABLY CONSENT TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.1; PROVIDED THAT SUCH
SERVICE OF PROCESS SHALL NOT BE EFFECTIVE UNTIL ACTUALLY RECEIVED.  NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


[Signatures Follow]


 
36

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



 
PEPCO HOLDINGS, INC.
           
By:
/s/ A. J. KAMERICK
   
Name:
Anthony J. Kamerick
   
Title:
Senior Vice President and
Chief Financial Officer
 






 
THE BANK OF NOVA SCOTIA
           
By:
/s/ THANE RATTEW
   
Name:
Thane Rattew
   
Title:
Managing Director
 





 
37

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
SIGNIFICANT SUBSIDIARIES
 


Name of Company Controlled
Owned By
Ownership
     
Potomac Electric Power Company
(a D.C. and Virginia corporation)
Pepco Holdings, Inc
100%
     
Conectiv LLC
(a Delaware limited liability company)
Pepco Holdings, Inc.
100%
     
Delmarva Power & Light Company
(a Delaware and Virginia corporation)
Conectiv LLC
100%
     
Atlantic City Electric Company
(a New Jersey corporation)
Conectiv LLC
100%
     
ACE REIT, LLC
(a Delaware limited liability company)
Conectiv LLC
100%
     
Potomac Capital Investment Corp.
(a Delaware corporation)
Pepco Holdings, Inc.
100%
     
Conectiv Energy Supply, Inc.
Conectiv LLC
100%
(a Delaware corporation)
         
Pepco Energy Services, Inc.
(a Delaware corporation)
Pepco Holdings, Inc.
100%





 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
LIENS
 


 


Incurred By
Owed To
Property
Encumbered
Maturity
Amount of
Indebtedness
Atlantic City Electric Co.
Bank of America Leasing
Vehicles, Office
Equip., Computers
 
Master Agreement
$2,991,577 (1)
Delmarva Power & Light Co.
Bank of America Leasing
Vehicles, Office
Equip., Computers
 
Master Agreement
$7,068,028 (1)
Potomac Electric Power Co.
Bank of America Leasing
Vehicles, Office
Equip., Computers
 
Master Agreement
$3,779,150 (1)
PHI Service Company
Bank of America Leasing
Vehicles, Office
Equip., Computers
 
Master Agreement
$9,313,304 (1)
Atlantic City Electric Co.
Royal Bank of Scotland Leasing
 
Vehicles
 
Master Agreement
$3,478,469 (1)
Delmarva Power & Light Co.
Royal Bank of Scotland Leasing
 
Vehicles
 
Master Agreement
$11,021,833 (1)
Potomac Electric Power Co.
Royal Bank of Scotland Leasing
 
Vehicles
 
Master Agreement
$17,615,502 (1)
PHI Service Company
Royal Bank of Scotland Leasing
 
Vehicles
 
Master Agreement
$10,856,996 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
Hannon Armstrong
Pepco Funding Corp.
Contract Payments Receivable
Master Agreement
$604,286 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
Citizen Leasing Corp.
Contract Payments Receivable
Master Agreement
$6,664,669 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
National City Commercial Capital
Contract Payments Receivable
Master Agreement
$9,942,759 (1)
Potomac Electric Power Co.
(Pepco Energy Services)
 
Dominion Federal Corporation
Contract Payments Receivable
Master Agreement
$3,276,153 (1&2)
 
(1) The amount of this lien fluctuates with the amount of accounts receivable
created by this program.  The amount listed is as of September 30, 2010.
(2) This amount is temporary and reported during the construction period of the
project.  Once accepted the receivable will receive true sale treatment,
removing it from the report.
 





 
 

--------------------------------------------------------------------------------

 




EXHIBIT A


COMPLIANCE CERTIFICATE


To:
The Lender under the
Credit Agreement referred to below



This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October 27, 2010 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) between Pepco Holdings, Inc.
(“Borrower”) and The Bank of Nova Scotia (“Lender”).  Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the
respective meanings ascribed thereto in the Credit Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.           I am the duly elected _________of Borrower.


2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.


3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default with respect to Borrower during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Compliance Certificate, except as set forth below:


[Describe any exceptions by listing, in detail, the nature of the condition or
event, the period during which it has existed and the action taken or proposed
to be taken with respect to each such condition or event.]


4.           Schedule 1 attached hereto sets forth true and accurate
computations of certain covenant ratios in the Credit Agreement which are
applicable to Borrower.


The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of ________,
201_.






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1 TO COMPLIANCE CERTIFICATE


Compliance as of _________ with
provisions of Section 6.13 of
the Credit Agreement


[INSERT FORMULA FOR CALCULATION]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


NOTE


October 27, 2010


Pepco Holdings, Inc. (the “Borrower”) promises to pay to THE BANK OF NOVA SCOTIA
(the “Lender”) the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the Credit Agreement (as defined below), at
the office of the Lender, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Credit Agreement.  The
Borrower shall pay the principal of and accrued and unpaid interest on the Loans
in full on the Maturity Date.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This Note is issued pursuant to, and is entitled to the benefits of, that
certain Credit Agreement dated as of October 27, 2010 (as amended or otherwise
modified from time to time, the “Credit Agreement”), between the Borrower and
The Bank of Nova Scotia, to which Credit Agreement reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.


All payments hereunder shall be made in lawful money of the United States of
America and in immediately available funds.


THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING
SECTIONS 5.1401 AND 5.1402 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT
REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
 
 

   PEPCO HOLDINGS, INC.                By:          Print Name:       
 Title:      

 
 
 
 




                                                            
                                                             
                                                            
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF PEPCO HOLDINGS, INC.


DATED ____________________


Date
Principal Amount of Loan
Maturity of Interest Period
Principal Amount Paid
Unpaid Balance
                                                                               
                                                                               
                   



 
 
 
 
 
 
 

--------------------------------------------------------------------------------
